•'
 AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRI
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Conunitted On or After November I, 1987)
                               v.
                 JOSE ORTIZ-BARRAGAN
                                                                        Case Number:        18CR7170-DMS

                                                                      Timothy Garrison FD
                                                                     Defendant's Attorney
REGISTRATION NO.                79546298
 o-
THE DEFENDANT:
lZI admitted guilt to violation of allegation(s) No.        1 (Judicial Notice taken)

 D was found guilty in violation ofallegation(s) No.      ~~~~~~~~~~~~~-
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            I                     Committed a federal, state, or local offense
                                  Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Dana M. Sabraw
                                                                     UNITED STATES DISTRICT WDGE




                                                                                                                   18CR7170-DMS
,   AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                JOSE ORTIZ-BARRAGAN                                                     Judgment - Page 2 of 2
    CASE NUMBER:              18CR7170-DMS

                                                      IMPRISONMENT
    The defendant is hereby committed to the custody of tbe United States Bureau of Prisons to be imprisoned for a term of:
    FIVE (5) MONTHS consecutive to sentence in l 8cr4620-RBB.




    D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant shall surrender to the United States Marshal for this district:
          D     at                             A.M.
          D     as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:
          D     on or before
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on


    at   ~~~~~~~~~~~~
                                            , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          18CR7170-DMS
